This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NAREND CHAND,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 33,689

 5 JOSEPH RIGGS,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Beatrice J. Brickhouse, District Judge

 9 Narend Chand
10 Santa Rosa, NM

11 Pro Se Appellant

12 Montgomery & Andrews PA
13 Margaret A. Graham
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Plaintiff is appealing from a district court order granting Defendant’s motion

 2 for summary judgment. We issued a calendar notice on August 11, 2014, proposing

 3 to affirm. Defendant filed a memorandum in support. Plaintiff has not filed a

 4 memorandum in opposition, and the time for doing so has expired. See Rule 12-

 5 210(D)(3) NMRA. Accordingly, we affirm the district court. See Frick v. Veazey,

 6 1993-NMCA-119, ¶ 2, 116 N.M. 246, 861 P.2d 287 (“Failure to file a memorandum

 7 in opposition constitutes acceptance of the disposition proposed in the calendar

 8 notice.”).

 9   {2}   IT IS SO ORDERED.



10                                         __________________________________
11                                         JONATHAN B. SUTIN, Judge


12 WE CONCUR:


13 _______________________________
14 LINDA M. VANZI, Judge


15 _______________________________
16 J. MILES HANISEE, Judge




                                              2